Citation Nr: 0725085	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for a neck condition.  

3.  Entitlement to service connection for a right ring finger 
condition. 

4.  Entitlement to service connection for hypothyroidism.  

5.  Entitlement to service connection for high cholesterol.  


WITNESSES AT HEARING ON APPEAL

Appellant and his brother in law




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for a disc 
condition, hypothyroidism, high cholesterol, degenerative 
joint disease of the cervical spine with foramen encroachment 
(claimed as neck pain), and a right ring finger proximal 
interphalangeal (PIP) joint condition.  

The veteran testified before the undersigned at a 
videoconference hearing in August 2006.  A transcript of that 
hearing is of record.  

In a March 2005 statement the veteran stated that he was 
filing a claim for service connection for degenerative disc 
failure in his back, high cholesterol, and thyroid problems.  
He added that he also had high blood pressure.  It is unclear 
whether this statement was intended to raise a claim of 
entitlement to service connection for high blood pressure.  
This matter is referred to the RO for appropriate action.  

The claims for entitlement to service connection for a back 
condition and for a neck condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A right ring finger condition, and hypothyroidism were 
first manifested many years after service, and have not been 
shown by competent medical evidence to be etiologically 
related to service.  

3.  The veteran does not have a disability characterized by 
high cholesterol for which service connection may be granted.


CONCLUSIONS OF LAW

1.  Service connection for a neck condition, right ring 
finger condition, and hypothyroidism is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).   

2.  High cholesterol is not a disability for which service 
connection may be granted.   38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2005 and March 2006 .  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Factual Background

The service medical records are negative for complaints 
regarding, or findings of, a neck condition, a right ring 
finger condition, hypothyroidism, or high cholesterol.  

VA treatment records from December 2002 to December 2005 
reflect that the veteran presented in December 2002 to 
establish care with VA.  He indicated no previous source of 
health care and reported that he was not currently seeing any 
non-VA physicians.  He complained of discomfort and swelling 
in the PIP joint of the right ring finger for many years, 
with no known injury.  He stated that he took Tylenol as 
needed with good relief.  

He also complained of intermittent discomfort from the base 
of his neck to his lower back, adding that symptoms were 
aggravated by prolonged standing.  He noted occasional leg 
pain but denied numbness and motor deficit.  On examination 
there was mild swelling of the right ring finger PIP joint, 
with good passive range of motion.  The assessment was 
arthralgias in the right hand and the entire back.  

December 2002 X-rays revealed suspicion of mild degenerative 
disease at the PIP joint of the right ring finger with slight 
soft tissue swelling and an unremarkable lumbar spine.  

The earliest indication of hypothyroidism in the VA treatment 
records is from December 2002.  

In May 2004 the veteran complained of neck problems with 
radiating pain to both shoulders for the past few years.  The 
physician noted that the veteran's April 2004 labs indicated 
that his triglycerides had gone down.  The pertinent 
diagnoses were hypothyroidism, under good control; 
hypertriglyceridemia, not a problem at this time.  

In January 2005, the pertinent diagnoses were hypothyroidism, 
under good control, and hypertriglyceridemia.  

At the August 2006 videoconference hearing the veteran 
testified that he believed his current medical conditions 
were related to service.  He stated that no doctor had told 
him that his claimed conditions were a result of his service.  
His brother-in-law further testified that the veteran had 
experienced a great deal of pain and discomfort as a result 
of his claimed conditions, and that it would be pretty safe 
to say that these conditions were incurred in service.  The 
veteran added that none of his claimed disabilities came up 
during service.  

Analysis 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



Ring Finger
Hypothyroidism

Although the veteran and his witness suggest that there is a 
relationship between the claimed disorders and service, the 
record does not demonstrate any finger or hypothyroidism 
disorder until many years after service.  Moreover, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   

Service connection for certain conditions, such as arthritis, 
can be established on a presumptive basis when evidence 
demonstrates manifestation to a degree of 10 percent or more 
within a year after service.  The premise that the veteran's 
pathology began during a period of active service or within 
one year following his release from active service is not 
supported by the record, and it cannot be relied upon as a 
basis for granting service connection. 

Thus, in the absence of any medical evidence of a nexus 
between the current right ring finger conditions and service 
or X-ray evidence of arthritis within a year of separation or 
evidence of hypothyroidism until many years after service, 
the claims must be denied on both direct and presumptive 
bases.  

High Cholesterol

High cholesterol is also referred to as hyperlipidemia.  
Hyperlipidemia, is a "general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia, etc."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
795.  This citation is provided purely for definitional 
purposes to aid in the Board's discussion.  Cf. Kirwin v. 
Brown, 8 Vet. App. 148 (1995), Traut v. Brown, 6 Vet. App. 
181 (1994).  Use in this manner does not conflict with the 
holding in Thurber v. Brown, 5 Vet. App. 119 (1993).

High cholesterol is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating 
schedule.).  The term "disability" as used for VA purposes, 
refers to a condition resulting in impairment of earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
High cholesterol does not necessarily cause any impairment of 
earning capacity and is not a disease entity.  

While the VA treatment records include findings of 
hypertriglyceridemia, nothing in the medical evidence 
reflects that the veteran has a current disability manifested 
by high cholesterol.  There are no symptoms, clinical 
findings, or other manifestations, or any deficits in bodily 
functioning associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law of 
granting compensation benefits.  

Accordingly, because the veteran does not have a current 
disability involving high cholesterol for which service 
connection may be granted, the Board concludes that the 
preponderance of the evidence is against the claim.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Entitlement to service connection for a right ring finger 
condition is denied.  

Entitlement to service connection for hypothyroidism is 
denied.  

Entitlement to service connection for high cholesterol is 
denied.  


REMAND

Service medical records reflect that the veteran presented 
with complaints of back pain in October 1981.  On examination 
no abnormal findings were noted.  The assessment was strain.  
The veteran again complained of back pain in March 1982, 
after lifting sandbags.  The diagnoses were sprained back 
muscles, low back pain, and muscle strain.  

The Board additionally observes that the veteran reported in 
March 1982 that although the pain started in the lower back, 
the pain had spread over the entire back.  He also reported 
intermittent pain in the upper spinal area, which was 
assessed as deltoid muscle strain in April 1982.  

Although it has been many years since the veteran's in 
service back complaints, which may weigh against the claim, 
the Board is of the opinion that a medical examination is 
warranted.  A medical examination should be afforded unless 
"no reasonable possibility" existed that an examination 
would aid in substantiating the veteran's claim.  Duenas v. 
Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 2004) (per 
curiam).  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current status of the veteran's back and 
neck disorders and to offer an opinion, 
without resort to speculation, as to 
whether it is as likely as not that any 
then existing back and/or neck condition 
is etiologically related to the veteran's 
service.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is 
requested to review the claims folder, 
including the service medical records 
and record that such review was 
conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale 
for all opinions expressed must be 
provided.  All reports should be typed.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


